Citation Nr: 0413851	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-29 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from December 
1966 to November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  The appellant 
is the veteran's widow.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The veteran died in December 1994, at the age of 48.  The 
immediate cause of death was acute myelogenous leukemia due 
to myelodysplastic syndrome.  Atherosclerotic coronary 
disease was also listed on the death certificate.  

3.  The veteran's only service-connected disability was a 
scar as a residual of a shell fragment wound to the left 
thigh, rated as 10 percent disabling.

4.  There is no competent medical evidence of acute 
myelogenous leukemia, any other form of cancer, or 
cardiovascular disease during the veteran's active military 
service, or during the first post service year.

5.  There is no medical opinion linking the veteran's fatal 
acute myelogenous leukemia or his cardiovascular disease with 
his active military service or to Agent Orange exposure 
during service.

6.  The fatal acute myelogenous leukemia was not the result 
of disease or injury during the veteran's active military 
service.


7.  There is no medical evidence showing that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the veteran's death and did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in June 2001, of what evidence she needed to 
submit to substantiate the claim for service connection for 
the cause of the veteran's death.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Quartuccio, 16 Vet. App. at 187.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable rating decision on a claim for VA benefits.  In 
this case, the claimant was provided a VCAA notice letter in 
June 2001 which was before the February 2002 RO rating 
decision.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the claim.  Specifically, VA has obtained the 
veteran's service medical records, the veteran's private 
medical treatment records related to his treatment for 
leukemia, and his death certificate.  The Board notes that 
the veteran's medical records indicate that he was admitted 
to a private hospital on November 28, 1994 and he died 9 days 
later on December 7, 1994.  The RO requested the veteran's 
terminal hospital treatment records twice and did not receive 
any response from the hospital.  In September 2001, the RO 
notified the appellant that the terminal hospital records had 
been requested twice and not response was received.  This 
letter informed the appellant that it was ultimately her 
responsibility to submit this evidence.  Therefore, the duty 
to notify of inability to obtain records has been satisfied 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

II.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, are not held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, consideration of whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In this case, the death certificate shows that the veteran 
died in December 1994, at the age of 48.  The immediate cause 
of death was acute myelogenous leukemia due to 
myelodysplastic syndrome.  Atherosclerotic coronary disease 
was also listed on the death certificate.  No autopsy was 
conducted.  No other medical condition was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  

The veteran had active military service from December 1966 to 
November 1968.  In 1969, service connection was granted for a 
scar on the veteran's left thigh that was a residual of 
receiving a shell fragment wound in combat.  This disability 
was rated at a 10 percent disability rating from November 
1968, until the veteran's death in December 1994.  There is 
no evidence of record which indicates that the veteran's 
service-connected scar caused, or contributed to, the 
veteran's death from acute myelogenous leukemia.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, namely acute 
myelogenous leukemia due to myelodysplastic syndrome or 
contributed to his death, namely atherosclerotic coronary 
disease, may be service-connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Cardiovascular-renal disease and 
cancer (malignant tumors) may be presumed to have been 
incurred during active military service if they become 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The RO has obtained the veteran's service medical records and 
they appear to be complete.  There is no indication in any of 
the service medical records that the veteran had any 
complaints, or diagnoses, of acute myelogenous leukemia, any 
other form of cancer, or of cardiovascular disease during 
service or within the first year after he separated from 
service.  On separation examination in November 1968 the 
veteran's heart and vascular system were evaluated as 
"normal" with no abnormalities noted by the examining 
physician.  His blood pressure was 126/72.  Private medical 
records obtained by the RO reveal that the initial diagnosis 
of acute myelogenous leukemia was made in 1994.  

The appellant has also claimed that the veteran's fatal acute 
myelogenous leukemia was the result of the veteran's exposure 
to Agent Orange during service.  VA regulations provide that, 
if a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. §  1116(f).  The evidence provided on 
the veteran's separation papers, DD 214, clearly establishes 
that he served in combat in Vietnam during the Vietnam era.  
As such, the veteran is presumed to have been exposed to 
herbicide agents, Agent Orange, during military service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; 
Parkinson's Disease and Parkinsonism; Amyotrophic Lateral 
Sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity; immune system 
disorders; circulatory disorders; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tract tumors; brain tumors; AL amyloidosis (also referred to 
as primary amyloidosis); endometriosis; adverse effects on 
thyroid homeostasis; and, any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed.Reg. 
27630 -27641 (May 20, 2003)(emphasis added); see also 
Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. 
Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 
1999).  

In the present case the veteran died of acute myelogenous 
leukemia which is not one of the diseases warranting service 
connection on a presumptive basis because of Agent Orange 
exposure during service.  Moreover, forms of leukemia, other 
than chronic lymphocytic leukemia, are on the list of 
diseases which VA has specifically determined do not warrant 
presumptive service connection because of Agent Orange 
exposure.  The veteran's death certificate specifically 
identifies the veteran's fatal cancer as "acute myelogenous 
leukemia."  Private pathology reports dated in 1994 
specifically indicate that the veteran's leukemia was "acute 
nonlymphocytic leukemia."  As such, the preponderance of the 
evidence is against the claim on this basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

In the instant case there is no competent medical evidence of 
record which links the veteran's fatal acute myelogenous 
leukemia to Agent Orange exposure during service.  The RO has 
obtained the veteran private medical treatment records 
related to his treatment for his fatal acute myelogenous 
leukemia.  There is nothing in these records which in any way 
relates the veteran's acute myelogenous leukemia to military 
service or to exposure to Agent Orange during service.  There 
is also no medical evidence relating the veteran's 
cardiovascular disease to service or to Agent Orange exposure 
during service.  The preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  The veteran died of acute myelogenous 
leukemia approximately two decades after he separated from 
service.  There is no evidence of record which relates the 
veteran's fatal cancer to military service or to any incident 
therein, to include as due to exposure to Agent Orange.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



